STATE OF VERMONT 

                                   ENVIRONMENTAL COURT 

                                                 } 
Appeal of Wood                                   }            Docket Nos. 185‐10‐04 Vtec 
                                                 }                        174‐8‐05 Vtec 
                                                 } 
                                                 } 

                             Decision Order on Pending Motions 

       Marc  and  Susan  Wood  (Appellants)  initially  appealed  from  the  September  8, 

2004  decision  of  the  Town  of  Hartford  (Town)  Zoning  Board  of  Adjustment  (ZBA), 

upholding  the  Town  Zoning  Administrative  Officer’s  (ZAO)  determination  that 

Appellants’  application  to  amend  their  previously‐issued  zoning  permit  and  site  plan 

approvals,  or  alternatively,  for  a  new  permit,  were  incomplete  and  could  not  be 

approved.  This initial appeal is the subject of Docket No. 185‐10‐04 Vtec.  In Docket No. 

174‐8‐05  Vtec,  Appellants  appealed  from  the  July  20,  2005  decision  of  the  ZBA,  also 

upholding a similar determination by the ZAO on Appellants’ subsequent applications.  

Appellants represent themselves; the Town is represented by William F. Ellis, Esq. 

                                    Preliminary Procedural Issues 

       There are many motions now pending for the Court’s consideration.  The parties’ 

protracted  history  of  litigation  and  multiple  filings,  including  motions,  memoranda, 

complaints and accusations, have caused the parties and the Court to already invest a 

considerable  amount  of  time  in  these  two  pending  appeals,  neither  of  which  has  yet 

gone  to  trial  and  both  of  which  represent  only  the  most  recent  chapters  in  a  multi‐

chapter course of combative litigation.  While the Court is not as familiar as the parties 

with  the  facts  that  have  caused  such  filings  to  be  made,  it  appears  to  the  Court  that 

neither party is wholly responsible or innocent.  Our intent in this Decision is to address 

the relevant material facts and applicable law in a fair and dispassionate manner. 
A.      Town’s Motion to Dismiss. 

        The  motion  most  appropriate  to  first  address  is  the  Town’s  motion  to  dismiss 

both  of  the  pending  appeals  because  of  a  lack  of  subject  matter  jurisdiction.    Such  a 

motion may be raised at any time under the applicable rules.  V.R.C.P. 12(b)(1).   

        In Docket No. 185‐10‐04 Vtec, Appellants filed their notice of appeal of the ZBA’s 

September 8, 2004 decision with the Town on October 6, 2004; the notice of appeal was 

received  at  the  Environmental  Court  on  October  13,  2004.    Because  Appellants  filed 

their appeal before the February 21, 20051 effective date of this Court’s own procedural 

rules,  the  Vermont  Rules  for  Environmental  Court  Proceedings  (V.R.E.C.P.),  the 

applicable  procedural  rules  are  contained  in  the  Vermont  Rules  for  Civil  Procedure 

(V.R.C.P.).  Pursuant to V.R.C.P. 76(e) and the time provided in V.R.A.P. 4, Appellants 

had thirty (30) days from the ZBA’s decision to file their notice of appeal “with the clerk 

of  the  board  or  commission  from  which  appeal  is  taken.”    V.R.C.P.  76(e)(2)  (2004).  

Appellants filed their notice of appeal with the town clerk on October 6, 2004, which is 

within the thirty day period allowed.  Therefore, the Town’s motion to dismiss Docket 

No. 185‐10‐04 Vtec for lack of jurisdiction over the subject matter must be DENIED. 

        The Town also moves to dismiss Docket No. 174‐8‐05 Vtec for lack of jurisdiction 

over  the  subject  matter.    Appellants  filed  their  notice  of  appeal  of  the  ZBA’s  July  20, 

2005  decision  with  this  Court  on  August  22,  2005.    By  the  time  of  Appellants’  second 

appeal,  our  own  procedural  rules  were  promulgated  and  therefore  apply.    V.R.E.C.P. 

5(b)(1)  requires  the  notice  of  appeal  to  be  filed  within  thirty  (30)  days  of  the  ZBA 

decision appealed from.  Appellants’ notice of appeal was filed on August 22, two days 

after the thirty day period allowed. 

        Appellants argue that the provisions of V.R.E.C.P. 5(a)(2), particularly when read 

in conjunction with the extra three days allowed by V.R.C.P. 6(e) for service on another 

1  The Vermont Supreme Court promulgated Emergency Rules to guide this Court’s operation between 
the effective date of the V.R.E.C.P. on February 21, 2005, and the abrogation of V.R.C.P. 76 on January 31, 
2005. 


                                                     2
party  by  mail,  allow  thirty‐three  days  to  file  a  notice  of  appeal.    Appellants  offer  no 

legal  precedent  for  their  interpretation  of  how  appeal  deadlines  are  calculated  under 

our Rules. 

       Rule 6(e) does not apply here for two reasons.  First, the time extension permitted 

by  V.R.C.P.  6(e)  expressly  applies  only  to  filings  served  on  another  party  by  mail.  

Nothing  in  Rule  6(e)  speaks  to  filings  mailed  to  a  court.    Second,  V.R.E.C.P.  5(b)(1) 

expressly  speaks  to  and  modifies  the  procedure  under  our  Rules  for  filing  a  notice  of 

appeal  with  this  Court.    V.R.E.C.P.  5(a)(2)  explicitly  states  that  the  provisions  of  the 

Vermont Rules of Civil and Appellate Procedure govern all proceedings in this Court, 

“[e]xcept  as  modified”  by  our  Rule  5.    Thus  if  Appellants’  notice  of  appeal  is  to  be 

judged as timely filed, its filing must comply with the specific provisions of our Rules.  

V.R.E.C.P. 5(a)(2).   

       Even  if  mailed  prior  to  August  20,  2005,  Appellants’  notice  of  appeal  was  filed 

late because a notice of appeal is filed on the date that it is received and not the date it 

was mailed.  See City Bank & Trust v. Lyndonville Sav. Bank & Trust Co., 157 Vt. 666, 

666 (1991); see also In re Appeal of Frederick LeBlanc, Docket No. 2005‐179 (Vt. Sup. Ct., 

Dec. 1, 2005) (unreported mem.).  We therefore must conclude that Appellants’ appeal 

in  Docket  No.  174‐8‐05  Vtec  was  untimely  filed.    This  Court  therefore  does  not  have 

jurisdiction  to  hear  Appellants  second  appeal;  it  is  therefore  DISMISSED,  and  the 

Town’s motion to dismiss for lack of subject matter jurisdiction is hereby GRANTED. 


B.     Appellants’ Motion for Protective Order. 

       Appellants have also recently filed a motion for a protective order to prevent the 

Town from harassing and embarrassing Appellants.  The relief Appellants seek cannot 

be  found  using  a  protective  order.    Protective  orders  under  our  Rules  are  a  tool  used 

during  discovery,  which  “permits  the  court  in  its  discretion  to  order  that  access  to 

relevant  information  not  be  had,  or  that  the  discovery  may  be  had  only  on  specified 



                                                  3
terms and conditions, or that its dissemination be limited.”  Schmitt v. Lalancette, 2003 

VT  24,  ¶  10;  V.R.C.P.  26(c).    “[P]rotective  orders  allow  courts  to  limit  the  broad 

discovery rights established under Rule 26(a) and (b) if such rights are being abused to 

limit  access  to  particular  evidence,  testimony,  or  witnesses.”    Schmitt,  at  ¶  10.  

Appellants  are  not  seeking  a  protective  order  for  discovery,  as  no  disputes  relating  to 

discovery are referenced by Appellants in their motion.  Because it is a discovery tool, a 

protective order has no relationship to the type of relief Appellants request.  Therefore, 

their motion for a protective order is DENIED.2 


C.       Town’s Motion for Stay of Construction. 

         We  next  address  the  Town’s  motion  for  a  stay  of  all  construction  work  being 

conducted at Appellants’ property until Appellants obtain approval for all such work.  

The Town asserts that its motion is in the interest of public health and safety.   

         By  an  Entry  Order  on  May  2,  2005,  this  Court  stayed  the  expiration  of 

Appellants’ Permit #99‐1180, pending Appellants’ submission of zoning permit and site 

plan  applications,  including  engineered  site  and  retaining  wall  plans,  to  the  ZBA  and 

Planning Commission for the changes to the retaining wall and for any other changes, 

including  to  the  concrete  slabs,  in  Appellants’  project  from  what  was  approved  in 

Permit #99‐1180.   

         While  it  is  somewhat  unfair  to  the  Town  that  Appellants  continue  working  on 

their site while their permit’s expiration is stayed, that reality is not dispositive of this 




2    If  Appellants  seek  to  prevent  the  Town’s  snow  plow  or  other  Town  vehicles  or  employees  from 
trespassing on their property, or if they wish to remedy a problem with a Stop Work Order issued by the 
Vermont  Department  of  Labor  and  Industry,  Appellants  must  bring  an  action  in  Superior  Court.    This 
Court’s  jurisdiction  is  limited  to  matters  as  articulated  in  4  V.S.A.  §  1001  (2005)  (“Two  environmental 
judges . . . shall hear matters arising under 10 V.S.A. Chapters 201 and 220 and matters arising under 24 
V.S.A. Chapters 201 and 220 and matters arising under 24 V.SA. Chapter 117 and Chapter 61, subchapter 
12.    In  addition,  the  judges  shall  have  original  jurisdiction  to  revoke  permits  under  10  V.S.A.  Chapter 
151.”). 


                                                           4
motion.  However, Appellants should not be conducting any site work not approved by 

Permit #99‐1180.   

        To the extent Appellants are performing site work not approved by Permit #99‐

1180, their construction activities are hereby STAYED and the Town’s motion for stay is 

GRANTED  in  that  respect.    To  the  extent  that  Appellants  are  conducting  only  work 

authorized  by  Permit  #99‐1180,  issued  on  October  16,  1999,  Appellants  may  continue 

because the issuance of this Decision and Order lifts the prior stay on the expiration of 

Permit #99‐1180, imposed on May 2, 2005, and allows Appellants to continue with their 

project  as  approved  in  Permit  #99‐1180.    To  the  extent  the  Town  seeks  to  stay 

construction activity authorized by the previously‐issued Permit #99‐1180, their motion 

is DENIED. 

                                             Factual Background 

        As previously mentioned, Appellants and the Town have a protracted history of 

litigation over the subject parcel.  While the Court has included all relevant facts in this 

opinion, we decline to provide a synopsis of the entire history of the parties’ litigation.  

The following facts are undisputed unless otherwise noted:3 

        1.      Appellants  propose  to  develop  their  property  at  194  Maple  Street 

(Vermont  Route  14)  in  the  Town  of  Hartford  with  the  construction  of  a  diner,  private 

club, gas station, and convenience store.  The property is located between Maple Street 

at a higher elevation and Ferry Boat Crossing (formerly Alber Drive) at a substantially 

lower elevation. 

        2.      Because  of  the  difference  in  elevation,  Appellants  proposed  to  create  a 

thirty‐five‐foot high retaining wall by stacking recycled concrete slabs on the southerly 

side  of  their  property  adjacent  to  Ferry  Boat  Crossing  and  to  place  fill  behind  the 

concrete  slabs  to  increase  the  area  of  land  at  the  higher  elevation  and  to  stabilize  the 

3  Where facts are disputed, it is noted.  When such facts are material to our determination of any motion 
filed by either party, such facts are viewed in a light most favorable to the non‐moving party.  Toys, Inc. 
v. F.M. Burlington Co., 155 Vt. 44, 48 (1990). 


                                                     5
slope  and  bank.    Appellants  obtained  a  zoning  permit,  Permit  #99‐1180,  and  site  plan 

approval for the project on October 15, 1999. 

        3.       As  noted  in  earlier  litigation,  Appellants  have  proposed  two  alternative 

plans  for  development  that  they  refer  to  as  “Phase  II”  and  “Phase  III.”    This 

nomenclature is somewhat confusing, as the plans referred to as Phase II and Phase III 

are not successive stages of the same development, but rather two alternative proposals 

to develop the same parcel of land. 

        4.        The  permit  for  Phase  III,  #99‐1215,  does  not  appear  to  be  at  issue  in  the 

present appeal.  Its effective date appears to have been September 2, 1999, so that absent 

any extensions it would have expired on September 2, 2001.  In Docket No. 37‐2‐00 Vtec, 

Appellants appealed from the Planning Commission’s site plan approval for Phase III; 

in  Docket  No.  102‐5‐00  Vtec,  Appellants  appealed  from  the  ZBA’s  decision  to  uphold 

the Zoning Administrator’s denial of a building permit for Phase III.  These two appeals 

were dismissed as moot in the fall of 2001. 

        5.       The effective date for Permit #99‐1180, for Phase II, was October 16, 1999.  

Absent  any  extensions,  it  would  have  expired  on  October  16,  2001.    Among  other 

requirements,  Permit  #99‐1180  required  Appellants’  engineer  to  certify  that  the 

retaining wall, made up of recycled concrete slabs, was constructed in accordance with 

the approved plans.   

        6.       On  June  11,  2001,4  the  ZBA  granted  Appellants  a  six‐month  extension  of 

the completion date for one of the zoning permits.  If this extension were applicable to 

Phase  II  (Permit  #99‐1180),  its  completion  date  would  have  expired  on  April  16,  2002, 

4 The parties seem to dispute whether this decision granted an extension to the zoning permit for Phase II 
(Permit #99‐1180), or to the zoning permit for Phase III (Permit #99‐1215), and therefore the parties may 
dispute whether any extension was granted for the Phase II permit.  The 2003 ZBA decision on appeal in 
Docket No. 121‐7‐03 Vtec does refer to an extension having been granted for the completion date of the 
Phase  II  project.    These  disputed  facts  need  not  be  resolved  because  Appellants  obtained  a  six‐month 
extension of Permit #99‐1180 from the Chair of the Planning Commission on November 11, 2004, to clear 
up any confusion about whether a six‐month extension was obtained in 2001. 



                                                         6
absent any stay, due to the pendency of litigation.  Regardless of whether this extension 

was granted, Appellants received a superseding six‐month extension of Permit #99‐1180 

from the Chair of the Planning Commission on November 11, 2004.  This 2004 extension 

stated that Permit #99‐1180 expired on May 25, 2005, absent any issue regarding it being 

stayed due to the pendency of litigation. 

       7.      In early 2000, Appellants began the construction of the retaining wall or at 

least the stockpiling of the recycled concrete slabs on the lower portion of the property, 

as  the  slab  segments  became  available  from  ongoing  highway  bridge  improvement 

projects.  The Zoning Administrative Officer issued a Notice of Violation on February 4, 

2000,  alleging  that  the  slabs  were  not  being  placed  in  the  location  authorized  by  the 

zoning  permit  and  that  the  placement  of  the  slabs  was  not  in  conformance  with  the 

approved Phase II plans. 

       8.      Appellants appealed the Notice of Violation, Docket No. 91‐5‐00 Vtec, and 

the  Town  brought  an  enforcement  action,  Docket  No.  72‐3‐00  Vtec.    These  two 

Environmental Court cases were consolidated for trial with a related Windsor Superior 

Court  case,  Docket  No.  219‐5‐00  Wrcv,  in  which  the  Town  alleged  that  Appellants 

created  a  public  nuisance  by  clearing  the  slope  and  stacking  the  recycled  slabs  on  the 

property. 5 

       9.      On May 1, 2000, the Environmental Court issued a written order in Docket 

Nos.  72‐3‐00  Vtec  and  91‐5‐00  Vtec,  denying  the  Town’s  request  for  a  preliminary 

injunction, without prejudice, and stating the Court’s expectations that the merits of the 

litigation would establish the safety and stability of the stacked slabs and the scope and 

conditions  of  the  site  plan  approval  of  the  project.    Together  with  the  transfer  and 

consolidation  order,  Judge  Cheever  in  Windsor  Superior  Court  issued  an  order  in 

Docket No. 219‐5‐00 Wrcv, orally on the record on June 14, 2000, and in writing on June 


 The Town also had filed a separate Windsor Superior Court case to determine the scope of the easement 
5

Appellants had over Town property, Docket No. 150‐4‐00 Wrcv. 


                                                  7
16,  2000,  requiring  Appellants  to  stabilize  the  pile  of  slabs  and  otherwise  to  stop 

construction until that litigation was completed or until further order of the Court. 

         10.       Those  consolidated  cases  were  concluded  by  a  decision  in  this  Court, 

issued on September 21, 2001, concluding that the retaining wall on the Town property 

did  not  meet  the  design  specifications  as  approved  in  the  permit  for  Phase  II  because 

some concrete slabs did not meet the minimum required thickness, because some slabs 

were hammered rather than sawn, and because steel reinforcing bars extended from the 

edge of some slabs.  The decision allowed Appellants to apply to the ZBA for approval 

of  their  proposal  for  Phase  II,  as  an  amendment  to  the  previously‐approved  plans  for 

that “Phase”.  Appellants appealed that decision to the Vermont Supreme Court, which 

affirmed it on May 29, 2002.  Town of Hartford v. Marc and Susan Wood, Docket No. 

2001‐473 (Vt. Supreme Ct., May 29, 2002) (unreported mem.). 

         11.       Appellants’  April  15,  2003  application  sought  to  amend  the  Phase  II 

permit (Permit #99‐1180).6  In addition to the changes in the design of the retaining wall, 

this  application  proposed  changes  to  the  locations  of  parking,  curb  cuts,  gas  pumps, 

and  changes  to  the  existing  diner  building.    It  also  proposed  that  a  building  that  had 

been proposed to be removed under the original Phase II permit would be retained and 

changed in use to a retail store. 

         12.       On  May  1,  2003,  the  ZAO  declined  to  accept  Defendants’  application  to 

amend, returning the application as incomplete, and stating that the permit for Phase II 

had expired.  She also stated that the current application “would not be considered an 

amendment” due to the extent of the proposed changes from the original application. 

         13.       On  May  19,  2004,  in  Docket  No.  121‐7‐03  Vtec,  this  Court  found  that 

Appellants’  Permit  #99‐1180  had  not  expired  as  of  their  April  15,  2003  application  to 

amend and that the April 15, 2003 application is governed by the zoning regulations in 

6    The  application  refers  to  it  as  an  amendment  to  Phase  II,  citing  Permit  #99‐1210,  but  as  noted  in  this 
Court’s decision and order in Docket No. 121‐7‐03, slip op. at 1 n.1, the application is to amend Permit 
#99‐1180. 


                                                             8
effect  at  that  time.    The  Court  also  found  that  as  of  the  April  15,  2003  application  to 

amend  Permit  #99‐1180,  Appellants  had  used  up  a  total  of  542  days  (approximately 

eighteen  months)  of  that  permit.    Because  Permit  #99‐1180  received  a  six‐month 

extension  on  November  11,  2004,  to  clear  up  any  confusion  as  to  whether  such 

extension  was  granted  earlier, Appellants had 371 days  remaining on  Permit #99‐1180 

as of the Court’s May 19, 2004 decision.  The Court also found that it made no difference 

whether Appellants’ April 15, 2003 application was characterized as a new application 

or an application to amend a previously‐issued permit. 

        14.     Pursuant  to  the  Court’s  May  19,  2004  decision,  Appellants  submitted  an 

application to the ZAO to permit their partially constructed Hartford Diner project on 

June 28, 2004.  The application was similar to Appellants’ April 15, 2003 application, in 

that  it proposed similar changes to  the  retaining  wall,  the  locations  of  parking,  a  curb 

cut and gas pumps, and changes to the existing diner building.  It also proposed to keep 

a building that was to be destroyed under Permit #99‐1180 as a retail store.  Appellants’ 

new  application  differed  from their  2003 application  in that  it included a canopy  over 

the  fuel  pumps  and  redesigned  parking  spaces.    This  application  also  included  letters 

and a revised retaining wall plan designed by professional engineer John B. Stevens. 

        15.     In their June 28th application, Appellants requested the ZBA’s approval of 

their  redesigned  retaining  wall  plan  and  to  reset  the  time  to  complete  their  project.  

Appellants  also  requested  site  plan  approval  from  the  Planning  Commission  and 

conditional use approval from the ZBA for their Hartford Diner project, which includes 

the diner, a private club, a retail store, and a service station with four gasoline pumps 

(eight fueling positions). 

        16.     On  July  2,  2004,  the  ZAO  returned  Appellants’  June  28th  application  as 

incomplete because Appellants’ application for a redesigned retaining wall needed both 

zoning approval from the ZBA and site plan approval from the Planning Commission.  

The  ZAO  also  returned  Appellants’  application  for  conditional  use  and  site  plan 


                                                   9
approval  as  incomplete  because  it  did  not  comply  with  the  Planning  Commission’s 

“Site  Plan  Requirements”  policy,  adopted  in  June  2003,  as  amended.    Under  the  “Site 

Plan  Requirements,”  all  plans,  including  site  plans,  not  meeting  specific  exceptions 

must be prepared by a Vermont‐licensed surveyor, engineer, or architect.  The Zoning 

Administrative Officer found that Appellants’ site plan was not so prepared. 

       17.    On  July  12,  2004,  Appellants  asked  the  ZAO  to  approve  their  retaining 

wall plans that were prepared by licensed professional engineer John B. Stevens. 

       18.    On  July  15,  2004,  the  ZAO  responded  to  Appellants’  July  12  request  by 

refusing  to  review  and  approve  the  submitted  plans  for  the  Phase  II  retaining  wall.  

Pursuant to a condition in Appellants’ original Phase II approval, Permit #99‐1180, the 

ZBA or the Planning Commission must give their written approval for any changes to 

or  an  expansion  of  Appellants’  project.    The  ZAO  further  noted  that  for  a  complete 

application to be submitted to the Planning Commission or ZBA for review, Appellants 

would  have  to  include  “an  application  form,  engineered  retaining  wall  plans,  a  site 

plan,  a  narrative  description  of  the  difference  between  your  approved  phase  #2  plans 

and  this  submittal  and  the  appropriate  application  fee.”    Attach.  to  Town’s  Mot.  for 

Partial Summ. J., Ex. L, at 1.  The ZAO also noted that if Appellants proposed changing 

any buildings’ footprints from their approved Phase II site plan, they would need new 

site plans prepared by a Vermont‐licensed surveyor, engineer, or architect.  Id. at 1‐2. 

       19.    On July 16, 2004, Appellants appealed the ZAO’s July 2 refusal to accept 

both  applications  and  the ZAO’s  July 15 refusal to forward Appellants’ retaining wall 

plans  to  the  ZBA  for  approval.    Appellants  requested  that  the  ZBA  find  their 

applications  complete  and  ready  for  review  by  the  ZBA  or  Planning  Commission.  

Appellants  also  requested  that  the  ZBA  direct  the  ZAO  to  review  Appellants’ 

engineered Phase II plans for the retaining wall.  Lastly, Appellants requested that the 

ZBA  “have  the  time  tolled”  on  their  Phase  I  and  II  permits,  and  to  “toll  the  time 




                                               10
between  the  Judge’s  last  order  and  the  time  this  request  is  ruled  on  for  both  Phases  I 

and II.”  Attach. to Town’s Mot. for Partial Summ. J., Ex. M, at 2. 

       20.     On  September  8,  2004,  the  ZBA  issued  its  decision  on  Appellants’  most 

recent  applications  and  appeals  by  upholding  the  ZAO’s  decisions  that  Appellants’ 

applications  for approval were not complete  because they were not  submitted to  both 

the  ZBA  and  the  Planning  Commission  in  the  case  of  the  revised  retaining  wall  plan 

and because Appellants’ revised site plan, which amended certain building footprints, 

needed  to  be  prepared  by  an  engineer  in  accordance  with  the  Town’s  June  2003  “Site 

Plan Requirements.” 

       21.     As  noted  above,  Appellants  appealed  from  the  ZBA’s  September  8,  2004 

decisions  to  this  Court  in  Docket  No.  185‐10‐04  Vtec  by  properly  filing  a  notice  of 

appeal with the Town on October 6, 2004.  The Court took a site visit with the parties on 

October 3, 2005. 

                                                Discussion 

       The  primary  issues  Appellants  raise  in  their  remaining  appeal  relate  to  the 

Town’s rejection of their two June 28, 2004 submissions.  Both parties have filed cross‐

motions for summary judgment.  The Town’s motion relates to whether the Town can 

require  Appellants  to  submit  an  engineered  site  plan  in  conjunction  with  their 

applications to amend their Phase II zoning permit and site plan approval, previously 

issued under Permit #99‐1180.  Appellants move for summary judgment on the issue of 

whether  Appellants’  applications  to  amend  Permit  #99‐1180  should  be  considered 

under the regulations in effect when the application was originally submitted on April 

15, 2003. 

       For  purposes  of  our  analysis  of  each  party’s  motion,  any  facts  in  dispute  are 

viewed in a light most favorable to the non‐moving party.  Toys, Inc. v. F.M. Burlington 

Co., 155 Vt. 44, 48 (1990). 




                                                  11
       In  its  May  19,  2004  decision,  this  Court  held  that  for  purposes  of  determining 

which version of the zoning bylaws applies, it made no difference whether Appellants’ 

April 15, 2003 application was characterized as an application for a permit amendment 

or for a new permit.  The Court went on to rule that Appellants were then entitled to file 

their amendment application for their Phase II permit (#99‐1180), as that permit had not 

yet  expired  as  of  its  submission  date  of  April  15,  2003.    Appeal  of  Marc  and  Susan 

Wood, Docket No. 121‐7‐03 Vtec, slip op. at 7 (Vt. Envtl. Ct., May 19, 2004).  This Court 

further  held  that  the  regulations  applicable  to  Appellants’  application,  whether 

characterized  as  one  for  an  amendment  or  for  a  new  permit,  were  the  regulations  in 

effect  or  proposed  at  the  time  that  the  application  was  filed,  or  April  15,  2003.    Id.  

Lastly, as noted above, the Court also found that if Appellants wished to proceed with 

Phase  II  as  originally  permitted,  including  a  six‐month  permit  extension,  Appellants 

had  a  total  of  371  days  remaining  on  Permit  #99‐1180  as  of  the  date  of  the  Court’s 

decision on May 19, 2004. 

       Because  Appellants’  June  28,  2004  applications  were  the  only  applications 

submitted to the Town since this Court’s May 19, 2004 decision, we could find that their 

applications were submitted pursuant to this Court’s order of the same date.  However, 

it appears that Appellants’ site plan dated April 14, 2002, submitted with their April 15, 

2003  application,  is  different  from  the  site  plan  dated  “revised  6/21/04,”  which  was 

submitted  with  their  June  28,  2004  application.    The  changes  to  the  latter  site  plan 

include,  among  other  modifications,  a  canopy  over  the  fuel  pumps,  a  500  square‐foot 

addition  to  the  proposed  restaurant,  redesigned  parking  spaces,  and  an  updated 

retaining wall plan.  Compare Attach. to Town’s Mot. for Partial Summ. J., Ex. B, with 

Attach. to Town’s Mot. for Partial Summ. J., Ex. H. 

       Because  Appellants  move  for  summary  judgment  on  the  issue  of  which 

regulations  apply  to  their  application,  we  must  construe  the  facts  in  a  light  most 

favorable to the Town, the nonmoving party.  See Toys, Inc., 155 Vt. at 48.  Therefore, 


                                                  12
because  Appellants’  June  28,  2004  applications  for  approval  of  their  site  and  retaining 

wall plans are different than those submitted in April of 2003, the Town may consider 

Appellants’ applications under the regulations and policies in effect when the revisions 

were filed.  Even assuming arguendo that Appellants’ 2003 and 2004 submissions were 

identical  and  that  the  Town  was  bound  to  consider  Appellants’  June  28,  2004 

applications  under  the  regulations  in  effect  or  proposed  as  of  April  15,  2003,  our 

holding that, pursuant to Zoning Regulations § 4‐1.2, the Town may require Appellants’ 

site plans to be prepared by a Vermont‐licensed surveyor, engineer, or architect, would 

not  change.    This  discretion  rested  with  the  Town  under  the  previous  zoning 

regulations. 

       The Town’s Zoning Regulations in effect on April 15, 2003 and on June 28, 2004, 

explicitly state, “The Planning Commission may require such [site development] plan to 

be  prepared  by  a  professional  architect,  landscape  architect,  engineer,  or  surveyor.”  

Zoning Regulations § 4‐1.2 (amended June 27, 1995).  Zoning Regulations § 4‐1.2.3 also 

states  that  the  Planning  Commission  may  require  “[a]  survey  of  the  property  or  a 

portion  of  the  property  prepared  by  a  licensed  engineer  and/or  land  surveyor  .  .  .  .”  

Zoning  Regulations  §  4‐1.2.3.    Moreover,  nothing  could  have  confirmed  the  need  for 

engineered  site  and  retaining  wall  plans  more  than  this  Court’s  site  visit,  which 

demonstrated  the  enormity  of  Appellants’  project  and  the  threat  to  public  safety  that 

Appellants’ project presents if it were to proceed without consultation and approval of 

a  licensed  engineer  experienced  with  constructing  retaining  walls  with  recycled 

concrete  slabs.    Thus,  regardless  of  which  version  of  the  Town’s  Zoning  Regulations 

applies, the Town had the discretionary authority to require Appellants’ site plans to be 

prepared by a Vermont‐licensed architect, engineer, or surveyor. 

       In  light  of  our  ruling  that  the  Town’s  zoning  regulations  in  effect  when 

Appellants  filed  their  applications  on  June  28,  2004,  apply,  we  next  reach  the  issue, 

advanced  by  Appellants,  of  whether  the  Town’s  June  2003  “Site  Plan  Requirements” 


                                                 13
comport with the requirements of Zoning Regulations § 4‐1.2, or whether the policy is 

unlawful because its requirements are not in conformance with the Zoning Regulations’ 

site  plan  review  provisions.    Appellants  also  appear  to  argue  in  their  motion  that  the 

Town is requiring too much information of applicants for site plan review. 

       Both  arguments  fail,  as  the  former  provision  of  the  Vermont  Planning  and 

Development  Act  relating  to  site  plan  approval  specifically  allows  municipalities  to 

“impose appropriate conditions and safeguards,” which includes maps, data, and other 

information.  24 V.S.A. § 4407(5) (2004) (now codified at 24 V.S.A. § 4416).  The Town is 

entitled  to  impose  whatever  site  plan  application  requirements  it  deems  necessary,  as 

long  as  those  requirements  are  consistent  with  the  Zoning  Regulations  and  the 

provisions  of  §  4407(5).    From  the  Court’s  review  of  the  Town’s  “Site  Plan 

Requirements,”  it  appears  that  they  simply  re‐state  and  present  the  requirements  of 

Zoning  Regulations  §  4‐1.2,  relating  to  site  plan  applications,  in  a  clear,  easy‐to‐use, 

checklist.  Furthermore, the site plan application policy or checklist also does not appear 

to include any additional elements not authorized by the Town’s Zoning Regulations or 

24 V.S.A. § 4407(5), as the Zoning Regulations include provisions allowing the Planning 

Commission to require that plans be prepared by a  licensed engineer  or  surveyor,  see 

Zoning  Regulations  §4‐1.2.3.    Thus,  Appellants’  challenge  to  the  Town’s  application 

submission policy must fail. 

       Appellants also request that this Court “toll the time” remaining on their original 

zoning  permit,  Permit  #99‐1180.    Because  Appellants’  June  28,  2004  applications  to 

amend Permit #99‐1180 are on appeal, and because Permit #99‐1180 had not expired as 

of  June  28,  2004,  the  zoning  permit  has  been  stayed  during  the  pendency  of  this 

litigation.    See  Preseault  v.  Wheel,  132  Vt.  247,  253‐55  (1974).    Forty  days  passed 

between this Court’s May 19, 2004 Decision, and Appellants’ June 28, 2004 applications, 

when Appellants could have continued construction authorized by Permit #99‐1180.  As 




                                                 14
a result, the time remaining on Permit #99‐1180 as of the date of this decision is 331 days 

(approximately eleven months). 

       Appellant  also  requests  that  we  consider  the  time  lost  under  Permit  #99‐1180 

because  the  Vermont Department  of  Labor  and  Industry  issued  a  stop work order for 

Appellants’  Hartford  Diner  project.    While  it  appears  that  the  stop  work  order  covers 

much  of  the  time  Appellants’  project  was  stayed  due  to  litigation,  this  Court  cannot 

review,  enforce,  or  lift  stays  as  a  result  of  a  Department  of  Labor  and  Industry  stop 

work order.   

       As  enumerated  in  4  V.S.A.  §  1001,  our  jurisdiction  is  limited  to  matters  arising 

under  “10  V.S.A.  Chapters  201  and  220  and  matters  arising  under  24  V.S.A.  Chapters 

201 and 220 and matters arising under 24 V.SA. Chapter 117 and Chapter 61, subchapter 

12.  In addition, the judges shall have original jurisdiction to revoke permits under 10 

V.S.A.  Chapter  151.”    4  V.S.A.  §  1001  (2005).    Therefore,  as  those  provisions  do  not 

pertain  to  Department  of  Labor  and  Industry  stop  work  orders,  we  do  not  have 

jurisdiction to review or consider any action as a result of a stop work order. 

 

       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

as follows: 

    A. The Town’s motion to dismiss in Docket No. 174‐8‐05 Vtec is GRANTED, 
       and  Appellants’  appeal  of  the  Town’s  July  20,  2005  decision  is 
       DISMISSED.   
    B. The Town’s motion to dismiss Appellants’ appeal in Docket No. 185‐10‐04 
       Vtec is DENIED.   
    C. The Town’s February 9, 2006 motion for a stay of Appellants’ construction 
       activities  is  GRANTED  with  respect  to  the  construction  activities  not 
       authorized by Permit #99‐1180.  To the extent the Town requests a stay of 
       construction  activities  authorized  by  Permit  #99‐1180,  this  motion  is 
       DENIED. 
    D. The  stay  of  Appellants’  Permit  #99‐1180  issued  by  this  Court  on  May  2, 
       2005 is VACATED as of the date of this Decision and Order, since Permit 


                                                 15
       #99‐1180,  issued  on  October  16,  1999  is  valid,  at  least  for  the  331  days 
       remaining before that permit expires.   
    E. Appellants’ motion for a protective order is DENIED. 
    F. Appellants’  motion  for  summary  judgment  is  DENIED,  as  their  June  28, 
       2004 applications for site and retaining wall plan approval, as well as for a 
       zoning permit, are to be considered under the Zoning Regulations in effect 
       at the time such applications were filed.   
    G. The  Town’s  motion  for  summary  judgment  is  GRANTED  in  that 
       Appellants  must  submit  a  complete  application  before  approval  may  be 
       granted  for  their  site  plan,  retaining  wall  plan,  and  zoning  permit.    The 
       Town’s  requirement  that  the  site  plans  and  retaining  wall  drawings 
       submitted  in  support  of  the  application  be  prepared  by  a  Vermont‐
       licensed  engineer,  surveyor,  or  architect  is  consistent  with  Zoning 
       Regulations § 4‐1.2.   
    H. Appellants may continue working on their Hartford Diner project, solely 
       as  authorized  by  Permit  #99‐1180,  or  they  may  re‐submit  their  June  28, 
       2004 application with the appropriate supporting materials.

       These  determinations  result  in  a  dismissal  of  both  appeals  now  pending  before 

the Court.  A V.R.C.P. 58 Judgment Order accompanies this Decision. 


                       Done at Berlin, Vermont, this 13th day of April, 2006.                    


 
 
 
                                                                                             
                                                       Thomas S. Durkin, Environmental Judge 




                                                  16